           Case 3:20-cv-05017-BHS-JRC Document 50 Filed 01/04/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     KYNTREL TREVYONE JACKSON,                        CASE NO. C20-5017 BHS-JRC
 6
                              Plaintiff,              ORDER ADOPTING REPORT
 7           v.                                       AND RECOMMENDATION

 8   STEPHEN SINCLAIR, et al.

 9                            Defendants.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 47. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED; and

16           (2)   Plaintiff’s Motion for Preliminary Injunction and Appointment of Counsel,

17                 Dkt. 41, is DENIED.

18           Dated this 4th day of January, 2021.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
